4 , &

Case 2:20-mj- “00100- CKD Document4 Filed 07/13/20 Page 1 of 1
AO 442 (Rey, TMI): Arrest Warrant

ach

le UNITED STATES DISTRICT CouRT |
¥ SEALED for the ‘

District of Arizona

- o . .
ns C wa
United States of America oo t a C M) ID CKD

 

 

: " , Case No. 20- € Ti
3 FILED:
4 Samuel Marian Mattia JUL 1 3 2020
Defendant | eas CLERK vs RSTerektiegaua
. ARREST WARRANT — & ———=
. To: ~ Any authorized law enforcement officer

‘YOU ARE COMMANDED to arrest and bring before a United Statés magistrate judge without unnecessary delay

(name of person to be arrested) Samuel Marian Mattia . i

 

who is accused of an offerise or violation based on the following document filed with the court:

[J Indictment (J Superseding Indictment [J Information [ Superseding Iriformation Px] Complaint
oO Probation Violation Petition L] Supervised Release Violation Petition Cy ‘Violation Notice LJ Order of the Court

This offense is briefly described as follows:
Cyberstalking. 18 U.S.C. section 2261 A(@)(B)

~

 

Date: _ 047020 we ” % , oh Ar’ oO obi ye hy

fssuing officer's signature

: «eas : Deborah M. Fine
City and state: Phoenix, AZ r United States Magistrate Judee w

Printed name and title
“ y *

 

_ Return

 

This warraiit was réceived on (date) __. ____.__ , and the person was arrested on (date) DS sb ay }
at (city and state)

 

 

  

|Date>

 
 

 

Arresting officer's signature «

 
